Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 1 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 2 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 3 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 4 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 5 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 6 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 7 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 8 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 9 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 10 of 47




       EXHIBIT A
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 11 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 12 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 13 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 14 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 15 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 16 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 17 of 47
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 18 of 47




        EXHIBIT B
           Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 19 of 47




ZENSTEIN KOVALSKY BUCKALEW, LLC                                                                Filed and Attested by the
By: JOSEPH A. ZENSTEIN, ESQUIRE                                         MAJOR CASE            Office of Judicial Records
Identification No.: 62349                                                                         05 FEB 2020 10:22 pm
                                                                                                        M. RUSSO
Two Logan Square
100 N. 18th Street, Suite 300
Philadelphia, PA 19103
jzenstein@zensteinlaw.com
(215) 230-0800                                                          Attorney for Plaintiff

COSTALAS FAMILY LIMITED                                                COURT OF COMMON PLEAS
PARTNERSHIP                                                            PHILADELPHIA COUNTY
3207 West Chester Pike
Newtown Square, PA 19073                                               NOVEMBER TERM, 2019

                   V.                                                  NO. 2942

AMCO INSURANCE COMPANY
1100 Locust Street
Des Moines, IA 50391



                                                        CIVIL ACTION

                     NOTICE
You have been sued in court. If you wish to defend against              Le han demandado a usted en la corte.      Si usted quiere
the claims set forth in the following pages, you must take              defenderse de estas demandas expuestas en las paginas
action within twenty (20) days after this complaint and notice          siguientes, usted tiene veinte (20) dias de plazo al partir
are served, by entering a written appearance personally or by           de la fecha de la demanda y la notification. Hace falta
attorney and filing in writing with the court your defenses or          asentar una comparencia escrita o en persona o a
objections to the claims set forth against you. You are warned          entregar a la corte en forma con un abogado y escrita
that if you fail to do so the case may proceed without you and           sus defensas o sus objectiones a las demandas en contra de
judgment may be entered against you by the court without                su persona. Sea avisado que si usted no �e defiende, la
further notice for any money claimed in the complaint or for            corte tomara medidas y puede continuar la demandante y
any other claim or relief requested by the plaintiff. You may           la demanda en contra suya sin previo aviso o notificaci6n.
lose money or property or other rights important to you.                Ademas, la corte puede decidir a favor de! demandante y
You should take this paper to your lawyer at once. If you               requiere que usted cumpla con todas las provisiones de esta
do not have a lawyer or cannot afford one, go to or telephone           demanda. Usted puede perder dinero o sus propiedades u
the office set forth below to find out where you can get legal help.    otros derechos importantes para usted.
                                                                         INMEDIATAMENTE. SI NO TIENE ABOGADO 0
                                                                         SINO TIENE EL DINERO SUFICIENTE DEPAGAR
                                                                         TAL SERVICO, VAYAENPERSONAO LLAMEPOR
                                                                         TELEFONO AIA OF1CINACUYADIRECCl6N SE
                                                                         ENCUENTRAESCRIT AA Bi\TOPARAAVERIGUAR
                                                                         DONDE SE PUEDE CONSEGUIR ASISTENCIA
                                                                         LEGAL

                                       PHILADELPHIA COUNTYBAR ASSOCIATION
                                     LAW'n'RREFERRALANDINFORMATIONSERVICE
                                                  One Reading Center
                                         PHILADELPHIA, PENNSYLVANIA 19107
                                              TELEPHONE: (215) 238-6333




                                                                                                                      Case ID: 191102942
         Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 20 of 47




ZENSTEIN KOVALSKY BUCKALEW, LLC
By: JOSEPH A. ZENSTEIN, ESQUIRE                  MAJOR CASE
Identification No.: 62349
Two Logan Square
100 N. 18th Street, Suite 300
Philadelphia, PA 19103
jzenstein@zensteinlaw.com
(215) 230-0800                                   Attorney for Plaintiff

COSTALAS FAMILY LIMITED                        COURT OF COMMON PLEAS
PARTNERSHIP                                    PHILADELPHIA COUNTY
3207 West Chester Pike
Newtown Square, PA 19073                       NOVEMBER TERM, 2019

              V.                               NO. 2942

AMCO INSURANCE COMPANY
1100 Locust Street
Des Moines, IA 50391



                                      CIVIL ACTION
                                     (1C. Contracts)

         1.    Plaintiff, Costalas Family Limited Partnership, is a corporation or other

business entity with its principal place of business located at the address as set forth

above.

         2.    Defendant, AMCO Insurance Company, is a corporation duly organized and

existing which is licensed to issue policies of insurance in the Commonwealth of

Pennsylvania and maintains its principal place of business at the address set forth above.

Defendant regularly conducts business in the City and County of Philadelphia.

         3.    Defendant in its regular course of business issued to Plaintiff a policy of

insurance, policy number ACPBP07184742385, covering Plaintiffs premises located at

2628 West Chester Pike, Broomall, PA 191008. Plaintiff is not in possession of the entire

policy and it is alleged that said policy is in the possession of Defendant.


                                                                                Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 21 of 47




       4.     At all times material hereto, Defendant was acting either individually or

through its duly authorized agents, servants, workmen or employees, who were acting

within the course and scope of their employment and on the business of said employer.

       5.     On or about March 22, 2019, while said policy of insurance was in full force

and effect, Plaintiff suffered a sudden and accidental direct physical loss to the insured

premises, caused by wind, resulting in damage to the insured premises in those areas and

to the extent set forth in the roof report of Tiger Custom Construction a true and correct

copy of which is attached hereto and marked as Exhibit "A", and in an amount currently

being determined.

       6.     Notice of Plaintiff's covered loss was given to Defendant in a prompt and

timely manner and Plaintiff has done and otherwise performed all things required of Plaintiff

under the policy of insurance issued by Defendant, including cooperating with Defendant's

investigation; mitigating damages where reasonable, required and/or possible; providing

Defendant with all available information and complying with all conditions precedent.

       7.     Defendant, despite demand for benefits under its policy of insurance has

failed and refused to pay to Plaintiff those benefits due and owing under said policy of

insurance.

       8.     Defendant has breached its contractual obligations to pay benefits to Plaintiff

for a loss covered under Defendant's policy of insurance.

       9.     Solely as a result of Defendant's failure and refusal to pay benefits to Plaintiff

as required under the aforementioned policy of insurance, Plaintiff has suffered loss and

damage in an amount in excess of $50,000.00.




                                                                                     Case ID: 191102942
      Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 22 of 47




      WHEREFORE, Plaintiff demands judgment against Defendant in an amount in

excess of $50,000.00 together with interest and costs.



                                          ZENSTEIN KOVALSKY BUCKALEW, LLC


                                    BY:                 /s/
                                          JOSEPH A. ZENSTEIN, ESQUIRE
                                          Attorney for Plaintiff



Da te: February 6, 2020




                                                                        Case ID: 191102942
 Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 23 of 47




                                      '{gRIFICATION

       ., terify that I have read the foregoing Complaint and that it Is true and corred to the

best o1 my knowledge, information and belief. I make this Verlflcatron subject to the

pen�lti1! 3 of 18 Pa. C.S.A §4904 relating to unswom falsification to authorities.


                                    � df:aN
                                   COSTALAS FAMILY LIMITED PARTNERSHIP




FILENO, 518-8




                                                                                  Case ID: 191102942
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 24 of 47




                       EXHIBIT "A"




                                                             Case ID: 191102942
      Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 25 of 47




                                  Tiger Custom Construction

                        110 Northwood Rd, Newtown Sq, Pa 19072

610-656-3960                                                              PA #081115




Costalas Family Partnership
2628 West Chester Pike
Broomall, Pa 19008


Did roof repair on 3/29/19 at 2628 West Chester Pike.

Did notice equipment pad aprons were wind damaged & detached from roof.

Clearly both areas of this roof have been recently damaged by wind.

Temporary repairs were completed on 3/29/19



Yours Truly,

Tom Long




                                                                               Case ID: 191102942
        Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 26 of 47




                               Tiger Custom Construction
                110 Northwood Road, Newtown Square, PA 19073

Phone(610)656-3960                                                                                     PA #081115




                                                   INVOICE
March 29, 2019

Broomall Post Office
2628 West Chester Pk.
Broomall, PA 19008

Re: Flat Roof Repair
    •    Reset drip edge
    •    Repair seams on rubber roof at front right section
    •    Reset equipment pads detached rubber
    •    Roof cement detached rubber equipment pad seams
    •    Clear drain and seal opening
    •    Remove all related debris


Total....................................................................................................... $1360.00




                                                                                                                Case ID: 191102942
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 27 of 47




        EXHIBIT C
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 28 of 47



                                              You are hereby notified to file a written response to the
                                                                      Filed
                                              enclosed New Matter within  twentyand     Attested
                                                                                  (20) days           by the
                                                                                            from service
                                                                     Office
                                              hereof or a judgment may be enteredofagainst
                                                                                      Judicial
                                                                                           you.     Records
                                                                           11 FEB 2020 04:11 pm
                                              /s/ William T. Salzer               S. RICE
                                              William T. Salzer, Esquire
                                              Max A. Greer, Esquire
                                              Attorneys for Defendant,
                                              AMCO Insurance Company




SWARTZ CAMPBELL LLC
BY: William T. Salzer, Esquire                         Attorneys for Defendant,
       Max A. Greer, Esquire                           AMCO Insurance Company
       Identification No. 42657/324776
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com
mgreer@swartzcampbell.com


  COSTALAS FAMILY LIMITED                          COURT OF COMMON PLEAS
  PARTNERSHIP,
                                                   PHILADELPHIA COUNTY
                                  Plaintiff
                                                   NOVEMBER TERM, 2019
                 vs.
                                                   NO. 02942
  AMCO INSURANCE COMPANY,
                                                   JURY TRIAL DEMANDED
                               Defendant.



         DEFENDANT, AMCO INSURANCE COMPANY’S ANSWER
               TO COMPLAINT WITH NEW MATTER

      Defendant, AMCO Insurance Company, by and through its undersigned

counsel, Swartz Campbell, hereby answers the Complaint. Answering Defendant

denies each and every averment of the Complaint unless specifically admitted.

Answering Defendant respond to each numbered paragraph of the Complaint as



                                                                                          Case ID: 191102942
          Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 29 of 47




follows:

      1.      Denied. After reasonable investigation, Answering Defendant is without

information or knowledge sufficient to form a belief as to the truth of the allegations

herein.

      2.      Admitted in part; denied in part. AMCO Insurance Company

(hereinafter “AMCO”) is an Iowa corporation authorized to conduct business in the

Commonwealth of Pennsylvania with its principal place of business located at 1100

Locust Street, Des Moines, IA, 50391. Plaintiff’s averments to the contrary are

denied.

      3.      Admitted in part; denied in part. It is admitted that AMCO issued a

Premier Businessowners Policy to Costalas Family Limited Partnership (“Costalas”),

policy number ACP BPO 7184742385, for the policy period from October 23, 2018

through October 23, 2019 (“the Policy”). It is further admitted that the property

located at 2628 West Chester Pike, Broomall, Pennsylvania 19008 only was a

scheduled location on this policy. Plaintiff’s averments to the contrary are denied.

      4.      Denied. Plaintiff’s averments are denied as conclusions of law.

      5.      Denied. It is denied that Plaintiff suffered a sudden and accidental

direct physical loss, caused by wind, to the insured premises on March 22, 2019. It is

further denied that Plaintiff sustained a loss resulting in damages to the insured

premises to the extent set forth in the “roof report” of Tiger Custom Construction

attached as Exhibit “A”.

      6.      Denied. It is denied that Plaintiff provided notice of a covered loss to



                                          2
                                                                                Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 30 of 47




Defendant in a prompt and timely manner. It is denied that Plaintiff performed all

things required under the Policy, including cooperating with Defendant’s

investigation. Answering defendant is without knowledge or information to admit or

deny the remaining allegations including what mitigation efforts were performed;

consequently, the same is denied. The remaining averments state a conclusion of law.

      7.     Admitted in part; denied in part. It is denied that Defendant failed and

refused to pay to Plaintiff benefits due and owing under the Policy. It is admitted that

Defendant has declined payment requested by the Plaintiff on the basis that the

damages are not covered by the Policy. To the extent that said averment implies that

Defendant is obligated to make further payment, said averment is denied as a

conclusion of law.

      8.     Denied. It is denied that Defendant breached its contractual obligations

to pay benefits to Plaintiff for a loss covered under the Policy. Plaintiff’s averment is

also denied as a conclusion of law.

      9.     Admitted in part; denied in part. It is denied that Plaintiff has suffered

a loss and damage in an amount in excess of $50,000.00, solely as a result of

Defendant’s failure and refusal to pay benefits to Plaintiff as required under the

Policy. It is admitted that Defendant has declined payment requested by the Plaintiff

on the basis that the damages are not covered by the Policy. To the extent that said

averment implies that Defendant is obligated to make payment, said averment is

denied as a conclusion of law.

      WHEREFORE, Defendant, AMCO Insurance Company respectfully requests



                                           3
                                                                                 Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 31 of 47




that the Court enter judgment in its favor and against Plaintiff and that it be awarded

costs incurred in the defense of this action.

                                     NEW MATTER

      1.      This action may be barred under the applicable statute of limitations.

      2.      This action may be barred, in whole or in part, by the Plaintiff’s failure

to mitigate damages.

      3.      There was no direct physical loss of or damage to Covered Property from

a Covered Cause of Loss.

      4.      Plaintiff’s loss is subjected to the Policy’s Limitations of Insurance and

Deductible.

      5.      Plaintiff’s claim is barred, in whole or in part, by the terms, conditions,

exclusions, and limitations of the Policy.

      6.      Plaintiff’s claim is encompassed by Section A.4 Limitations, which states

as follows:

              4. LIMITATIONS

                 a. We will not pay for loss of or damage to:

                                          …

                 (6)      The interior of any building or structure, or to personal
                          property in the building or structure, caused by or
                          resulting from rain, snow, sleet, ice, sand or dust,
                          whether driven by wind or not, unless:
                       a. The building or structure first sustains damage by a
                          Covered Cause of Loss to its roof or walls through which
                          the rain, snow, sleet, ice, sand or dust enters; or
                       b. The loss or damage is caused by or results from thawing
                          of snow, sleet or ice on the building or structure.



                                              4
                                                                                 Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 32 of 47




                                        …

      7.      Plaintiff’s claim is encompassed by Section B. Exclusions, which states

as follows:

              B. EXCLUSIONS
                                        …

                 1. We will not pay for loss or damage caused by or resulting
                    from any of the following:

                                        …

                    k. Neglect

                    Neglect of an insured to use all reasonable means to save
                    and preserve property from further damage at and after
                    the time of loss.
                                       …

                    l. Other Types of Loss

                       (1) Wear and tear;
                       (2) Rust or other corrosion, decay, deterioration, hidden
                           or latent defect or any quality in property that
                           causes it to damage or destroy itself;
                       (3) Smog;
                       (4) Settling, cracking, shrinking or expansion;

                                        …

                 2. We will not pay for loss or damage caused by or resulting
                    from any of the following B.3.a. through B.3.c. But if an
                    excluded cause of loss that is listed in B.3.a through B.3.c
                    results in a Covered Cause of Loss, we will pay for the loss
                    or damage caused by that Covered Cause of Loss.

                                        …

                    c. Negligent Work

                       Faulty, inadequate or defective:



                                            5
                                                                              Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 33 of 47




                       (1) Planning, zoning, development, surveying,
                           siting;
                       (2) Design, specifications, workmanship, work
                           methods, repair, construction, renovation,
                           remodeling, grading, compaction, failure to
                           protect the property;
                       (3) Materials used in repair, construction,
                           renovation or remodeling; or
                       (4) Maintenance;

                       of part or all of any property on or off the
                       described premises.

      8.     Plaintiff’s claim is encompassed by Section E. Property Loss Conditions,

which states as follows:

             5. Loss Payment

             In the event of loss or damage covered by this policy:
                 a. At our option, we will either:
                    (1) Pay the value of lost or damaged property as described
                        in e. below;
                    (2) Pay the cost of repairing or replacing the lost or
                        damaged property;
                    (3) Take all or any part of the property at an agreed or
                        appraised value; or
                    (4) Repair, rebuild or replace the property with other
                        property of like kind and quality, subject to b. below.

                                        …

                d. We will not pay you more than your financial interest in
                   the Covered Property.

                                        …

      9.     Defendant breached no duty or obligation which may have been owed by

it to Plaintiff under the terms and provisions of its insurance policy.

      10.    Plaintiff has failed to meet or comply with the applicable terms of the

insurance policy issued by AMCO Insurance Company such that AMCO Insurance


                                            6
                                                                             Case ID: 191102942
        Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 34 of 47




Company is not liable or legally obligated to make any payment under the

circumstances alleged in the Complaint.

       11.   AMCO Insurance Company complied with the terms of its contract with

Plaintiff.

       12.   Plaintiff failed to give AMCO Insurance Company prompt notice of the

loss or damage, including a description of the property involved.

       13.   Plaintiff failed to give AMCO Insurance Company a description of how,

when and where the loss or damage occurred as soon as possible.

       14.   Plaintiff failed to state a claim upon which relief may be granted.

       15.   Plaintiff’s claimed damages are excessive.

       16.   AMCO Insurance Company reserves the right to supplement its New

Matter based on information developed in the course of discovery.

       WHEREFORE, Defendant, AMCO Insurance Company, respectfully requests

that the Court enters Judgment in its favor and against Plaintiff.




                                       SWARTZ CAMPBELL LLC


                                       s/William T. Salzer
                                       William T. Salzer, Esquire
                                       Max A. Greer, Esquire
                                       Attorneys for Defendant,
                                       AMCO Insurance Company




                                          7
                                                                              Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 35 of 47




                                    VERIFICATION

      I, Carrie Taylor, hereby state that the facts above set forth in the Answer with

New Matter to the Complaint are true and correct to the best of my knowledge,

information, and belief, and that I expect to be able to prove the same at a hearing

held in this matter. I understand that the statements herein are made subject to the

penalties of 18 Pa. C.S.A. § 4904 relating to unsworn falsification to authorities.




                                               BY: _______________________________
                                                     Carrie Taylor
                                                     AMCO Insurance Company


Dated: February 11, 2020




                                           8
                                                                               Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 36 of 47




SWARTZ CAMPBELL LLC
BY: William T. Salzer, Esquire                       Attorneys for Defendant,
       Max A. Greer, Esquire                         AMCO Insurance Company
       Identification No. 42657/324776
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com
mgreer@swartzcampbell.com

  COSTALAS FAMILY LIMITED                         COURT OF COMMON PLEAS
  PARTNERSHIP,
                                                  PHILADELPHIA COUNTY
                                   Plaintiff
                                                  NOVEMBER TERM, 2019
                  vs.
                                                  NO. 02942
  AMCO INSURANCE COMPANY,

                                Defendant.


                            CERTIFICATE OF SERVICE

      William T. Salzer, hereby certifies that a true and correct copy of the attached

Answer to the Complaint with New Matter was served upon all interested parties,

listed below, either electronically and/or by United States Mail, first class, postage

prepaid on February 11, 2020.

Joseph A. Zenstein, Esquire
Zenstein, Kovalsky & Buckalew, LLC
1240 Old York Road - Suite 101
Warminster, PA 18974
Attorney for Plaintiff


                                         SWARTZ CAMPBELL LLC

                                         s/William T. Salzer
                                         William T. Salzer, Esquire

                                           9
                                                                              Case ID: 191102942
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 37 of 47




                            Max A. Greer, Esquire
                            Attorneys for Defendant,
                            AMCO Insurance Company




                             10
                                                                 Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 38 of 47




SWARTZ CAMPBELL LLC
BY: William T. Salzer, Esquire                       Attorneys for Defendant,
       Max A. Greer, Esquire                         AMCO Insurance Company
       Identification No. 42657/324776
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com
mgreer@swartzcampbell.com


  COSTALAS FAMILY LIMITED                         COURT OF COMMON PLEAS
  PARTNERSHIP,
                                                  PHILADELPHIA COUNTY
                                    Plaintiff
                                                  NOVEMBER TERM, 2019
                  vs.
                                                  NO. 02942
  AMCO INSURANCE COMPANY,
                                                  JURY TRIAL DEMANDED
                                 Defendant.


             CERTIFICATION UNDER 204 PA. CODE SECTION 213.81

      I certify that this filing complies with the provision of the Public Access Policy

of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and

Trial Courts that require filing of confidential information and documents differently

than non-confidential information and documents.


                                         SWARTZ CAMPBELL LLC


                                         s/William T. Salzer
                                         William T. Salzer, Esquire
                                         Max A. Greer, Esquire
                                         Attorneys for Defendant,
                                         AMCO Insurance Company


                                          11
                                                                                Case ID: 191102942
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 39 of 47




       EXHIBIT D
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 40 of 47




                                                           Filed and Attested by the
SWARTZ CAMPBELL LLC                                      Office of Judicial Records
BY: William T. Salzer, Esquire                   Attorneys for18
                                                               Defendant,
                                                                 DEC 2019 10:46 am
       Identification No. 42657                                    G. IMPERATO
                                                 AMCO Insurance Company
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com


  COSTALAS FAMILY LIMITED                     COURT OF COMMON PLEAS
  PARTNERSHIP,
                                              PHILADELPHIA COUNTY
                                  Plaintiff
                                              NOVEMBER TERM, 2019
                 vs.
                                              NO. 02942
  AMCO INSURANCE COMPANY,

                              Defendant.


                           ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

      Kindly enter our appearance on behalf of Defendant, AMCO Insurance


Company, with regard to the above matter.

                                      SWARTZ CAMPBELL LLC

                                      s/William T. Salzer
                                      William T. Salzer
                                      Attorneys for Defendant,
                                      AMCO Insurance Company




                                                                        Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 41 of 47




SWARTZ CAMPBELL LLC
BY: William T. Salzer, Esquire                      Attorneys for Defendant,
       Identification No. 42657                     AMCO Insurance Company
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com


  COSTALAS FAMILY LIMITED                        COURT OF COMMON PLEAS
  PARTNERSHIP,
                                                 PHILADELPHIA COUNTY
                                   Plaintiff
                                                 NOVEMBER TERM, 2019
                  vs.
                                                 NO. 02942
  AMCO INSURANCE COMPANY,

                                Defendant.


                           . CERTIFICATE OF SERVICE

      William T. Salzer, hereby certifies that a true and correct copy of the attached
Entry of Appearance was served upon all interested parties, listed below, either
electronically and/or by United States Mail, first class, postage prepaid on December
13, 2019.
Joseph A. Zenstein, Esquire
Zenstein, Kovalsky & Buckalew, LLC
1240 Old York Road - Suite 101
Warminster, PA 18974
Attorney for Plaintiff

                                       SWARTZ CAMPBELL LLC

                                       s/William T. Salzer
                                       William T. Salzer
                                       Attorneys for Defendant,
                                       AMCO Insurance Company


                                          2
                                                                              Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 42 of 47




                                                              Filed and Attested by the
SWARTZ CAMPBELL LLC                                         Office of Judicial Records
BY: William T. Salzer, Esquire                      Attorneys for10 JAN 2020 11:18 am
                                                                  Defendant,
                                                                       M. RUSSO
       Identification No. 42657                     AMCO Insurance Company
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com


  COSTALAS FAMILY LIMITED                        COURT OF COMMON PLEAS
  PARTNERSHIP,
                                                 PHILADELPHIA COUNTY
                                   Plaintiff
                                                 NOVEMBER TERM, 2019
                  vs.
                                                 NO. 02942
  AMCO INSURANCE COMPANY,

                                Defendant.




                        PRAECIPE TO FILE COMPLAINT

TO THE OFFICE OF JUDICIAL RECORDS:

      Please enter a Rule upon Plaintiff to file a Complaint within twenty (20) days

hereof or suffer the entry of a Judgment of Non Pros.


                                       SWARTZ CAMPBELL LLC


                                       s/William T. Salzer
                                       William T. Salzer
                                       Attorneys for Defendant,
                                       AMCO Insurance Company




                                                                            Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 43 of 47




                          RULE TO FILE COMPLAINT


      AND NOW, this              day of                       , 2020, a Rule is hereby

granted upon Plaintiff to file a Complaint herein within twenty (20) days after service

hereof or suffer the entry of Judgment of Non Pros.




                                              Office of Prothonotary




                                                                           191102942
                                                                         10 JAN 2020 11:18 am
                                                                                M. RUSSO




                                          2
                                                                                Case ID: 191102942
       Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 44 of 47




SWARTZ CAMPBELL LLC
BY: William T. Salzer, Esquire                       Attorneys for Defendant,
       Identification No. 42657                      AMCO Insurance Company
One Liberty Place - 38th Floor
1650 Market Street
Philadelphia, PA 19103
(215) 564-5190
wsalzer@swartzcampbell.com


  COSTALAS FAMILY LIMITED                         COURT OF COMMON PLEAS
  PARTNERSHIP,
                                                  PHILADELPHIA COUNTY
                                    Plaintiff
                                                  NOVEMBER TERM, 2019
                  vs.
                                                  NO. 02942
  AMCO INSURANCE COMPANY,

                                 Defendant.


                            . CERTIFICATE OF SERVICE

      William T. Salzer, hereby certifies that a true and correct copy of the attached
Praecipe for Rule to File Complaint was served upon all interested parties, listed
below, either electronically and/or by United States Mail, first class, postage prepaid
on January 10, 2020.
Joseph A. Zenstein, Esquire
Zenstein, Kovalsky & Buckalew, LLC
1240 Old York Road - Suite 101
Warminster, PA 18974
Attorney for Plaintiff

                                        SWARTZ CAMPBELL LLC

                                        s/William T. Salzer
                                        William T. Salzer
                                        Attorneys for Defendant,
                                        AMCO Insurance Company



                                          3
                                                                               Case ID: 191102942
Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 45 of 47




        EXHIBIT E
                          Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 46 of 47




Estimate                                                                                                                          Claim No. 849180GI
File No.                                 Policy No.                            Date of Loss   Report                Report Date    Adjuster
0074                                     ACP BPO 7174742385                    03/22/2019     First                 04/15/2019     Mike Shelly
Insured                                   Address                                                 Office             Home                     Email
 Costalas Family Partnership                  2628 West Chester Pike
                                              Broomall, PA 19008
Loss Address
                                              2628 West Chester Pike
                                              Broomall, PA 19008
Contact                                   Address                                                                                             Email


Claimant                                  Address                                                                                             Email


Contractor                                Address                                                                                             Email




Building
Main roof
Roof Area 89.78 SQ 8977.54 SF Perimeter 0 FT
Rectangular slope-1 Length 94.60 FT, Width 94.90 FT, Qty of Slopes 1

Operation                Qty Unit        Description                                                         Cost                 RC            DEP         ACV
Remove                 89.78 SQ               Modified bitumen roofing, 150 mil, loose laid and            112.27        10,079.60             0.00*   10,079.60
                                              ballasted with stone
Replace                89.78 SQ               Modified bitumen roofing, 150 mil, loose laid and            227.84        20,455.47             0.00*   20,455.47
                                              ballasted with stone

Main roof Totals:                                                                                                        30,535.07             0.00    30,535.07
Area 1
Floor 409.7 SY Wall 4025.85 SF Ceiling 3687.33 SF Floor Perim. 385.83 FT Ceiling Perim. 385.83 FT
Room-standard-1            Length 70.17 FT, Width 50.00 FT, Height 11.92 FT
Room-standard-2            Length 24.00 FT, Width 0.00 FT, Height 0.00 FT
Room-standard-3            Length 4.00 FT, Width 44.75 FT, Height 11.92 FT

Operation                Qty Unit        Description                                                         Cost                 RC            DEP         ACV
Remove        3687.33           SF            Ceiling tiles on flat ceiling, 1/2", textured face             0.88         3,244.85             0.00*    3,244.85
Replace       3797.95           SF            Ceiling tiles on flat ceiling, 1/2", textured face             3.75        14,242.31             0.00*   14,242.31
Rem & Reinstall     8           EA            Ceiling fan, standard grade                                  206.98         1,655.84             0.00*    1,655.84
Rem & Reinstall  186            EA            Fluorescent fixture for suspended ceiling, 2' by 4'          138.86        25,827.96             0.00*   25,827.96
                                              drop-in four-tube
Rem & Reinstall     6 EA                      Heat register, Standard                                       13.76            82.56             0.00*       82.56
Paint         4025.85 SF                      Drywall or Plaster, 2 coats                                    1.61         6,481.62             0.00*    6,481.62
Rem & Reinstall     1                         Television , standard grade                                   55.64            55.64             0.00*       55.64
Replace       3687.33 SF                      Tile floor, Vinyl, standard grade                              4.26        15,708.03             0.00*   15,708.03
Remove        3687.33                         Asbestos removal, subcontract,Tile Floor in                    8.36        30,826.08             0.00*   30,826.08
                                              containment structure, Asbestos hazard minimum
Mask                         8 hr             Move and cover room contents, average                         87.84           702.72             0.00*     702.72

Area 1 Totals:                                                                                                           98,827.61             0.00    98,827.61
Front area
Floor 188.83 SY Wall 2226.43 SF Ceiling 1699.5 SF Floor Perim. 186.83 FT Ceiling Perim. 186.83 FT
Room-standard-1            Length 68.67 FT, Width 24.75 FT, Height 11.92 FT

Operation                Qty Unit        Description                                                         Cost                 RC            DEP         ACV
Replace               1699.5 SF               Tile floor, Vinyl, standard grade                              4.26         7,239.87             0.00*    7,239.87
Remove                1699.5                  Asbestos removal, subcontract,Tile Floor in                    8.36        14,207.82             0.00*   14,207.82
                                              containment structure, Asbestos hazard minimum
 Created using PowerClaim ®. 1-800-736-1246                                                                                                              Page 1
                          Case 2:20-cv-00936-CMR Document 1 Filed 02/20/20 Page 47 of 47




Estimate                                                                                                                  Claim No. 849180GI
File No.                                 Policy No.                        Date of Loss   Report            Report Date     Adjuster
0074                                     ACP BPO 7174742385                 03/22/2019    First             04/15/2019       Mike Shelly
Mask                         2 hr             Move and cover room contents, average                 87.84           175.68             0.00*       175.68

Front area Totals:                                                                                               21,623.37             0.00     21,623.37
                                                                                   RC              R DEP                  NR DEP                    ACV
                                                           Subtotal         150,986.05               0.00                    0.00             150,986.05
                                                          Overhead           15,098.61               0.00                    0.00              15,098.61
                                                             Profit          15,098.61               0.00                    0.00              15,098.61
Building Loss:                                                              181,183.27               0.00                    0.00             181,183.27




 Created using PowerClaim ®. 1-800-736-1246                                                                                                       Page 2
